ACCEPTED
                                                                                                                                      06-18-00029-CR
                                                                                                                            SIXTH COURT OF APPEALS
                                                                                                                                  TEXARKANA, TEXAS
Appellate Docket Number:                                                                                                            1/30/2018 2:44 PM
                                                                                                                                     DEBBIE AUTREY
                                                                                                                                               CLERK
Appellate Case Style: Style:    Wasmecia Wyshinell Jeffery
                          Vs.   State of Texas

                                                                                                               FILED IN
Companion Case:                                                                                         6th COURT OF APPEALS
                                                                                                          TEXARKANA, TEXAS
                                                                                                        1/30/2018 2:44:32 PM
                                                                                                            DEBBIE AUTREY
Amended/corrected statement:                                                                                    Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 6th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Wasmecia                                                       Lead Attorney
Middle Name: Wyshinell                                                 First Name:          Troy
Last Name:      Jeffery                                                Middle Name:
Suffix:                                                                Last Name:           Hornsby
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                            Appointed                       District/County Attorney
Pro Se:                                                                    Retained                        Public Defender
                                                                       Firm Name:              Miller, James, Miller & Hornsby, L.L.P.
                                                                       Address 1:           1725 Galleria Oaks Drive
                                                                       Address 2:
                                                                       City:                Texarkana
                                                                       State:       Texas                        Zip+4:   75503
                                                                       Telephone:           903.794.2711           ext.
                                                                       Fax:         903.792.1276
                                                                       Email:       troy.hornsby@gmail.com
                                                                       SBN:         00790919

                                                                                                                          Add Another Appellant/
                                                                                                                                Attorney




                                                                 Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Gary
Last Name:                                                                      Middle Name: D.
Suffix:                                                                         Last Name:           Young
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed             District/County Attorney
Pro Se:                                                                             Retained                  Public Defender
                                                                                Firm Name:              Lamar County Dist. Attorney
                                                                                Address 1:           119 N. Main Street
                                                                                Address 2:
                                                                                City:                Paris
                                                                                State:       Texas                        Zip+4:   75460
                                                                                Telephone:           903.737.2458           ext.
                                                                                Fax:         903.737.2455
                                                                                Email:
                                                                                                                                    Add Another Appellee/
                                                                                SBN:         00785298                                    Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:           jury or   non-jury?
                                       Controlled Substances
or type of case):                                                               Date notice of appeal filed in trial court: January 16, 2018
Type of Judgment: Other
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: January 16, 2018
Offense charged: Del. contr. subst. cocaine <1 in DFZ                           Punishment assessed: 8 years TDCJ run concurrently

Date of offense:     April 12, 2016                                              Is the appeal from a pre-trial order?       Yes       No
Defendant's plea:                                                                Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling: January 16, 2018



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    6th                                                             Clerk's Record:
County: Lamar                                                             Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            26846                    Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: Jan 30, 2018
                                                                          If no, date it will be requested:
First Name:       Wes                                                     Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes      No   Indigent
Last Name:        Tidwell
Suffix:
Address 1:        119 N. Main
Address 2:
City:             Paris
State:    Texas                      Zip + 4: 75460
Telephone:        903.737.2434           ext.
Fax:
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: Jan 30, 2018
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Terry
Middle Name:
Last Name:        Spangler
Suffix:
Address 1:        119 N. Main
Address 2:
City:             Paris
State:    Texas                      Zip + 4: 75460
Telephone:        903.737.2434           ext.
Fax:
Email:


                                                                    Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: January 30, 2018

                                                                                      State Bar No: 00790919
Printed Name:

Electronic Signature:                                                                 Name: Troy Hornsby
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on January 30, 2018           .




Signature of counsel (or pro se party)                            Electronic Signature:
                                                                         (Optional)

                                                                  State Bar No.:      00790919
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: January 30, 2018
Manner Served: Regular Mail
First Name:       Gary
Middle Name: D.
Last Name:        Young
Suffix:
Law Firm Name: Lamar County District Attorney
Address 1:        119 N. Main
Address 2:
City:             Paris
State     Texas                     Zip+4: 75460

Telephone:        903.737.2458        ext.
Fax:      903.737.2455
Email:




                                                     Page 5 of 5